Citation Nr: 1516925	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  07-38 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disability. 

2. Entitlement to an initial disability evaluation in excess of 70 percent for PTSD.  

3. Entitlement to an effective date earlier than September 10, 2003 for the grant of service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from September 1965 to October 1969.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) that, in part, denied the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

The Board granted service connection for PTSD in July 2011.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, the parties filed a Joint Motion for Partial Remand.  A January 2012 Order of the Court granted the Joint Motion for Partial Remand and vacated the Board's decision to the extent that it denied service connection for a psychiatric disorder other than PTSD.  The case was remanded to the Board for action consistent with the terms of the Joint Motion pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The Board remanded the issues on appeal in July 2012 to ensure compliance with due process requirements and for further evidentiary development.  While on remand, a March 2014 rating decision assigned an earlier effective date of September 10, 2003 for the grant of PTSD, a 70 percent rating for PTSD from that date forward, and entitlement to a total disability rating based on individual unemployability (TDIU) as of that date.  

The Veteran has since withdrawn this appeal.  Accordingly, it will be dismissed. 


FINDING OF FACT

In written statements dated in October 2014, December 2014, January 2015, and March 2015 that contain the Veteran's name and claim number, the Veteran expressly withdrew all issues on appeal. 
CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are satisfied.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In written statements dated in October 2014, December 2014, January 2015, and March 2015, the Veteran and his representative clearly stated that the Veteran was withdrawing "all of his remaining claims and appeals."  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the appeal is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to service connection for a psychiatric disorder other than PTSD, to include as secondary to service-connected disability, is dismissed. 

Entitlement to an initial disability evaluation in excess of 70 percent for PTSD is dismissed.  

Entitlement to an effective date earlier than September 10, 2003 for the grant of service connection for PTSD is dismissed. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


